409 F.2d 826
Leroy STEWART, Appellant,v.Vesta MINNICK, Official Court Reporter, et al., Appellees.
No. 22942.
United States Court of Appeals Ninth Circuit.
March 6, 1969.

Leroy Stewart, in pro. per.
Thomas C. Lynch, Atty. Gen., Wm. E. James, Asst. Atty. Gen., Jack E. Weber, Deputy Atty. Gen., Los Angeles, Cal., for appellees.
Before BARNES, CARTER, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
We affirm the District Court's order dismissing appellant's civil rights complaint (42 U.S.C. § 1983).


2
Appellant sued the State of California, a court reporter, and a court clerk, complaining that the appellees refused to furnish him with that portion of his state criminal trial transcript containing the prosecutor's closing argument to the jury.


3
The State is not amenable to suit under the civil rights statute (Williford v. People of California (9th Cir. 1965) 352 F.2d 474); the acts charged to the individual appellees were acts performed in their capacity as quasi-judicial officers and they are clothed with judicial immunity (Cf. Peckham v. Scanlon (7th Cir. 1957) 241 F.2d 761); and the action was barred by res judicata in that appellant's prior civil rights complaint including the same grievance was dismissed and this court denied leave to appeal in forma pauperis on the ground that the appeal was frivolous. (Sarelas v. Sheehan (7th Cir. 1965) 353 F.2d 5).


4
The order is affirmed.